Name: 2005/437/EC: Commission Decision of 10 June 2005 repealing Decision 2005/63/EC amending Annex II to Directive 2000/53/EC of the European Parliament and of the Council on end-of life vehicles (notified under document number C(2005) 1705) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  organisation of the legal system;  EU institutions and European civil service
 Date Published: 2005-06-15

 15.6.2005 EN Official Journal of the European Union L 152/18 COMMISSION DECISION of 10 June 2005 repealing Decision 2005/63/EC amending Annex II to Directive 2000/53/EC of the European Parliament and of the Council on end-of life vehicles (notified under document number C(2005) 1705) (Text with EEA relevance) (2005/437/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2000/53/EC of the European Parliament and of the Council of 18 September 2000 on end-of life vehicles (1), and in particular Article 4(2)(b) thereof, Whereas: (1) Commission Decision 2005/63/EC amended Annex II to Directive 2000/53/EC according to technical and scientific progress. However, prior to the adoption of this Decision, not all the required documents were correctly transmitted to the European Parliament in accordance with Article 8 of Council Decision 1999/468/EC (2). (2) Decision 2005/63/EC must therefore be repealed. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Council Directive 75/442/EEC (3), HAS ADOPTED THIS DECISION: Article 1 Decision 2005/63/EC is repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 June 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 269, 21.10.2000, p. 34. Directive as amended by Commission Decision 2005/63/EC (OJ L 25, 28.1.2005, p. 73). (2) OJ L 184, 17.7.1999, p. 23. (3) OJ L 194, 25.7.1975, p. 39. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1).